DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/177680 has claims 1-5, 7-11, 13-18, and 20 pending.  
Claims 6, 12, and 19 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7, 9-10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Correll et al. (Pub. No. US2014/0101636 published on April 10, 2014; hereinafter Correll) in view of Doerr et al. (Pub. No. US2014/0351551 published on November 27, 2014; hereinafter Doerr).
Regarding claims 1, 7, and 14, Correll discloses the following: 
A method, comprising: 
performing a front-end compilation using application source code to generate a plurality of intermediate representations and connectivity information, wherein a particular intermediate representation of the plurality of intermediate representations corresponds to a particular task of a plurality of tasks, wherein the connectivity information includes a plurality of connections, and wherein a particular connection specifies a communication between a first task of the plurality of tasks and a second task of the plurality of tasks; 
(Correll teaches performing a front-end compilation using application source code [Abstract; 0062] to generate a plurality of intermediate representations [0062] and connectivity information, e.g. resource model which has “actor interconnect information” [0062], wherein a particular intermediate representation of the plurality of intermediate representations corresponds to a particular task of a plurality of tasks, e.g. “resource selection (806) … may be applicable to the process and the target (or end) application” [0168], wherein the connectivity information includes a plurality of connections – see interconnect [0044], and wherein a particular connection specifies a communication between a first task within a first node of the plurality of tasks and a second task within a second node of the plurality of tasks, e.g. “A Graphical Data Flow Program comprises a plurality of interconnected nodes (blocks), wherein at least a subset of the connections among the nodes visually indicate that data produced by one node is used by another node” [0044])
mapping logical objects included in the application source code to physical resources included in a multi-processor array using the plurality of intermediate representations and the connectivity information to generate a resource map; 
(Correll teaches mapping logical objects included in the application source code to physical resources [0155; TABLE 1; FIG. 7] included in a multi-processor array, e.g. “multi-processor systems” [0144], using the plurality of intermediate representations and the connectivity information to generate a resource map [0154-0155])
selecting a respective implementation for each connection in the plurality of connections; 
Correll teaches selecting a respective implementation, e.g. “the user operates to select a target device from a plurality of possible target devices for programming or configuration using a graphical program or a program generated based on a graphical program” [0106], for each connection in the plurality of connections, e.g. “Blocks may be designed with dataflow semantics, and may communicate with each other via terminals (on the blocks) through wires connecting the blocks” [0125])
performing a first optimization operation using the plurality intermediate representations to generate a plurality of optimized intermediate representations; 
(Correll teaches performing a first optimization operation, e.g. “optimize the design at various stages of the compilation process according to analysis performed at those stages, to enhance future compilations of the desktop algorithm” [0005], using the plurality intermediate representations to generate a plurality of optimized intermediate representations, as evidenced by “automatic feedback to change compilation/optimization decisions is important” [0156])
generating executable code
(Correll teaches generating executable code [0008, 0103], e.g. “generated the end "application" (by compiling/synthesizing the target specific code to a corresponding hardware or FPGA implementation, for example)” [0008])
simulating the executable code to generate a simulation result; and 
(Correll teaches simulating the executable code to generate a simulation result, e.g. “performing Hardware in the Loop (HIL) simulation. Hardware in the Loop (HIL) refers to the execution of the plant model 94 in real time to test operation of a real controller 92. For example, once the controller 92 has been designed, it may be expensive and complicated to actually test the controller 92 thoroughly in a real plant, e.g., a real car. Thus, the plant model (implemented by a graphical program) is executed in real time to make the real controller 92 "believe" or operate as if it is connected to a real plant, e.g., a real engine” [0105])
modifying at least the application source code based on the simulation result.  
(Correll teaches modifying at least the application source code [0142-0143, 0146-0150] based on the simulation result [0141], “e.g., annotated or modified imperative code, such as C/CUDA (Compute Unified Device Architecture), or OpenCL” [0146])

However, Correll does not disclose the following:
wherein mapping the logical objects includes: 
(1)	mapping the first task and the second task to a common physical resource specified in a plurality of constraints; and 
(2)	mapping a communication task of the plurality of tasks to a particular physical resource based on a bandwidth constraint included in the plurality of constraints;
(3)	wherein the multi-processor array includes a plurality of processors and a plurality of data memory routers arranged in an interspersed fashion, wherein the plurality of data memory routers includes a given data memory router configured to transfer instructions and data to a different data memory router;
(4)	generating executable code using the plurality of optimized intermediate representations; and 
(5)	loading the executable code onto the multi-processor array.
Nonetheless, this feature would have been made obvious, as evidenced by Doerr.
wherein mapping the logical objects includes: 
(1) (Doerr teaches mapping the first task, see taskID=62 “assigned to a specific PE in the upper left corner of the array” [0137], and the second task, see taskID=71 “assigned to a specific PE in the interior of the array” [0137], to a common physical resource, namely “array of PE (squares) uniformly interspersed with a 9.times.9 array of DMR (circles)” [0137], specified in a plurality of constraints [0089, 0158], e.g. “allowing users to specify various requirements or constraints 
(2) (Doerr teaches mapping a communication task of the plurality of tasks to a particular physical resource [0131, 0136-0137, 0188,], e.g. “communication between nodes may be under programmer control” [0131] with consideration that “Each DMR may communicate with neighboring DMR or chip I/O ports to setup communication pathways and send/receive messages on said pathways” [0136] and “A communication pathway associated with variable x runs from its assigned DMR via other DMR to an I/O port at the top row. As shown, the two example programs do not communicate with each other, but they can easily be made to communicate by addition of another communication variable to the task 71, and a pathway between its DMR and variable w in the DMR adjacent to task 62” [0137], based on a bandwidth constraint included in the plurality of constraints [0123 0190, 0197, 0208], e.g. “maximize the bandwidth of data movement between them as well as data movement on and off the chip” and “a DMR, embedded in an SRF that may provide significantly higher total bandwidth than a bus-oriented architecture” [0123]) 
(3) (Doerr teaches that the multi-processor array, e.g. a multi-processor system or MPS, includes a plurality of “a plurality of processing elements (PEs)” [0096] and “a plurality of data memory routers (DMRs)” [0103] arranged in an interspersed fashion, e.g. “The PEs and DMRs in one MPS embodiment may be interspersed in a substantially homogeneous fashion” [0116], wherein the plurality of data memory routers includes a given data memory router configured to transfer instructions and data to a different data memory router, e.g. “communicate data/instructions with neighboring DMRs, and optionally on through those DMRs to other DMRs” [0131])
(4) (Doerr teaches generating executable code, e.g. “to generate an executable program that is deployable to the multiprocessor system for efficient parallel execution” [0037], using the plurality of “(dynamic) system definitions, i.e., that the tool flow can interpret the system definition” [0189] and “The example code of Code Portion A, filter_kernel.c, approaches the control model, the communication model, and supporting memory structures and processing explicitly, and may be required to be interpreted as such. This does not allow dynamic interactivity to be defined between control, communications, and memory structure in such a way as to intuitively represent a system, to define the system, or to interpret the system in an efficient way” [0190])
(5) (Doerr teaches loading the executable code [0047] onto the multi-processor array or multiprocessor system [0037, 0047], e.g. “operation of the application on the multiprocessor system, where these specified requirements or constraints may be used by a compiler (or other tool) to generate executable code that may be executed efficiently on the system” [0047])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Correll with the teachings of Doerr. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Doerr to apply its properties on the multiprocessor array of Correll and the optimized intermediate representations of Correll. 
There are motivations to perform these steps as follows: 
(1) “to generate an executable program that is deployable to the multiprocessor system for efficient parallel execution” [0148]
(2) “to effectively represent the system properties in the software programming model, and there are any number of ways to do this, including, but not limited to, creating or expanding an API such as MPI to support ANSI C, creating specific class structures in C++, etc. However, as noted above, the specific lexical representation is not important. Rather, what is important is that the programming model recognizes these (dynamic) system definitions, i.e., that the tool Doerr].
Regarding claims 3, 9, and 16, Correll in view of Doerr disclose the following: 
wherein mapping the logical objects includes: 
assigning the particular task of the plurality of tasks to a particular processor of the plurality of processors; and 
(Correll teaches assigning a particular task of the plurality of tasks [0155] to the particular processor of the plurality of processors [0146, 0157], e.g. “a particular function or combination of functions or application(s) intended to be physically implemented” [0155] on a particular processor [0157] 

Next, Doerr discloses the following:
assigning a variable associated with the particular task to [[the]] a particular data memory router of the plurality of data memory routers.  
***EXAMINER INTERPRETS THIS CLAIM AS HAVING THE SAME SCOPE AS THAT OF CLAIMS 9 and 16.
(Doerr teaches assigning a variable associated with the particular task to a particular data memory router of the plurality of data memory routers or DMRs, e.g. “The variables u, v, w are declared communication variables in the program source code, and assigned to specific memory addresses in the adjacent DMRs” [0137])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Correll with the teachings of Doerr. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the assigning step of Doerr in accordance with the particular task of Correll. 
The motivation would have been to benefit from multiple communication aspects of the variable – for example: “The variable x is a declared communication variable and assigned to the DMR shown. A Doerr].
Regarding claims  4, 10, and 17, Correll in view of Doerr disclose the following: 
wherein selecting the respective implementation for each connection in the plurality of connections includes selecting a direct memory access for transferring data from a sender to a receiver included in a particular connection of the plurality of connections.  
(Doerr teaches selecting the respective implementation for each connection, e.g. “number of ports ("processor ports"), some of which may be configured for connection to DMRs and others that may be configured for connection to other PEs” [0105], in the plurality of connections [0129, 0134], e.g. “neighboring connections with balanced production and consumption of data-words” [0134] includes selecting a direct memory access for transferring data from a sender to a receiver included in a particular connection of the plurality of connections [0111, 0131-0132], e.g. “A DMA mechanism may allow a given DMR to copy data efficiently to or from other DMRs, or to or from locations external to MPS 10, while PEs are computing results” [0111])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Correll with the teachings of Doerr. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the selecting step of Doerr in accordance with the implementation of Correll.
The motivation would have been as follows: “A PE may also save a block of data to be transferred in an SM buffer in a neighbor DMR and then direct the neighbor DMR to begin a DMA operation through special SM addresses associated with such operations. This may permit the PE to proceed with other tasks while the neighbor DMR coordinates the DMA transfer of the data” [0132 – Doerr.
Claim(s) 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Correll in view of Doerr in view of Wang et al. (Pub. No. US2014/0040855 published on February 6, 2014; hereinafter Wang) in view of Jain et al. (NPL titled “Resource-Aware Just-in-Time OpenCL Compiler for Coarse-Grained FPGA Overlays” published on February 22, 2017; hereinafter Jain).
Regarding claims 2, 8, and 15, Correll in view of Doerr does not disclose the following: 
wherein performing the front-end compilation includes: 
(1)	parsing the application source code to generate an initial intermediate representation; 
(2)	storing the plurality of intermediate representations and connectivity information in a project database.  
Nonetheless, this feature would have been made obvious, as evidenced by Wang.
(1) (Wang teaches parsing the application source code to generate an initial intermediate representation, e.g. “the editor may provide or apply the specifications or required execution properties to the application model, which is then parsed and analyzed to produce analysis metrics, and may also be used for synthesis and optimization, e.g., of program code, e.g., graphical program code, such as G code” [0279])
(2) (Wang teaches storing the plurality of intermediate representations and connectivity information in a project database, e.g. “at least some of the plurality of models may be stored in a database keyed by a combination of functional block identification, the specified model of computation, the specification or required execution properties, and functional block interconnections. The database may be a global database or a distributed database, or any other type of database as desired” [0447])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Correll in view of Doerr with the teachings of Wang. 
Wang in accordance with the plurality of intermediate representations of Correll in view of Doerr.
The motivation would have been as follows: “where the configuration information is provided by the actor. As above, where the actor relies on a separate database (e.g. a global or distributed database) to implement access to specific information” [0488 – Wang].

However, Correll in view of Doerr in view of Wang does not disclose the following:
(1)	performing at least one second optimization operation using the initial intermediate representation to generate the plurality of intermediate representations; 
(2)	identifying, using the plurality of intermediate representations, connectivity between the plurality of tasks to generate the plurality of connections; and 
Nonetheless, this feature would have been made obvious, as evidenced by Jain.
(1) (Jain teaches performing at least one second optimization operation using the initial intermediate representation [Page 9, Part A, Paragraph 1; Table 1, Part (c) Optimized IR of the Kernel] to generate the plurality of intermediate representations, e.g. “IR optimization using LLVM optimization passes” [Page 8, Right Column, Section III, Paragraph 4])
 (2) (Jain teaches identifying, using the plurality of intermediate representations, connectivity between the plurality of tasks, e.g. kernel operations [Page 8, Section III, Paragraph 1; Page 9, Right Column, Part A, Point 2] to generate the plurality of connections, e.g. “VPR compatible FU netlist generation” [Page 8, Right Column, Section III, Last Paragraph])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Correll in view of Doerr in view of Wang with the teachings of Jain. 
Jain in accordance with the plurality of intermediate representations of Correll in view of Doerr in view of Wang.
The motivation would have been to use an “automated mapping flow to provide a rapid, vendor independent, mapping to the overlay. The mapping process comprises LLVM Intermediate representation (IR) generation for an OpenCL kernel” [Page 8, Right Column, Section III, Paragraph 4 – Jain].
Claim(s) 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Correll in view of Doerr in view of Grover et al. (Pub. No. US2013/0198494 published on August 1, 2013; hereinafter Grover).
Regarding claims 5, 11, and 18, Correll in view of Doerr disclose the following: 
wherein the multi-processor array includes a plurality of processors, 
(Correll teaches that the multi-processor array includes a plurality of processors [0144])

However, Correll in view of Doerr does not disclose the following:
and wherein performing the first optimization operation using the plurality intermediate representations to generate the plurality of optimized intermediate representations includes vectoring a loop of multiple instructions to utilize a subset of the of the plurality of processors.  
Nonetheless, this feature would have been made obvious, as evidenced by Grover.
(Grover teaches performing the first optimization operation using the plurality intermediate representations to generate the plurality of optimized intermediate representations [0032] includes vectoring a loop of multiple instructions to utilize a subset of the of the plurality of processors, e.g. “mapping vectorizable instructions into SSE instructions within a loop construct” [0032])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Correll in view of Doerr with the teachings of Grover. 
The modification would have been to modify the optimization operation of Correll in view of Doerr with the vectoring step of Grover. 
The motivation would have been as follows: “Any technically feasible technique may be implemented to optimize CPU instructions generated from the intermediate representation of the PTX instructions. Such optimization may include mapping vectorizable instructions” [0032 – Grover].
Claim(s) 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Correll in view of Doerr in view of Tuck et al. (Pub. No. US2007/0294681 published on December 20, 2007; hereinafter Tuck).
Regarding claims 13 and 20, Correll in view of Doerr does not disclose the following: 
wherein generating the executable code using the plurality of optimized intermediate representations includes generating a respective object code for each task of the plurality of tasks using a corresponding optimized intermediate representation of the plurality of optimized intermediate representations.  
Nonetheless, this feature would have been made obvious, as evidenced by Tuck.
(Tuck teaches generating the executable code using the plurality of optimized intermediate representations, e.g. “the IR nodes include information used for generating optimized compute kernels for the different types of processing elements of the parallel-processing computer system” [0046], includes generating a respective object code, e.g. one of the objects [0384], for each task of the plurality of tasks/operations [0469] using a corresponding optimized intermediate representation of the plurality of optimized intermediate representations [0465])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Correll in view of Doerr with the teachings of Tuck. 
Tuck to generate object code for each task of the plurality of tasks of Correll in view of Doerr.
The motivation would have been as follows: “the program execution scheduler 1186 and the program executors 1187 work in concert to execute the compute kernels on selected types of processing elements of a parallel-processing computer system” [0465 – Tuck].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed December 18, 2020, with respect to claims 1-5, 7-11, 13-18, and 20. Those arguments have been respectfully considered against Correll et al. (Pub. No. US2014/0101636 published on April 10, 2014; hereinafter Correll) in view of Doerr et al. (Pub. No. US2014/0351551 published on November 27, 2014; hereinafter Doerr). However, these arguments are not persuasive. 
Applicant argues for claims 1, 7, and 14: 
“Neither Correll, nor Doerr, either singly, or in combination, teaches or suggests 
“mapping logical objects included in the application source code to physical resources” wherein the mapping includes “mapping the first task and the second task to a common physical resource specified in a plurality of constraints” and 
“mapping a communication task of the plurality of tasks to a particular physical resource based on a bandwidth constraint included in the plurality of constraints” in combination with the remaining features of newly amended claim 1.” 
– see Page 9, Paragraph 3 of Remarks.
However, Examiner respectfully disagrees. 
To consider the claim amendments, Examiner gave the amendment language the broadest, reasonable interpretation as follows: 
“mapping logical objects includes mapping a first task and a second task to different locations of the same physical resource specified in location constraints of either the respective mapping or the same physical resource” and 
“mapping a task of the plurality of tasks having a communication pathway, this task being named a communication task that is mapped to a particular physical resource or DMR based on a bandwidth constraint included in the plurality of constraints to ensure that bandwidth is maximized”
Prior art of Doerr teaches the mapping of logical objects as compiled programs/tasks having task ID’s corresponding to the logical objects [0137] and this mapping includes a mapping of a first task/program having a taskID=62 to a common physical resource in the form of a PE array and mapping a second task/program having a taskID=71 to the same common PE array [0137], each task being mapped at a different location within the PE array [0137] with the locations representing a plurality of constraints specified for those task mappings.
Prior art of Doerr further teaches the mapping of a task having a communication pathway [0136-0137], a task being of the plurality of tasks [0131, 0136-0137] being a communication task to a particular physical resource [0136-0137] based on a bandwidth constraint included in the plurality of constraint [0123, 0190, 0197, 0208].
All dependent claims are rejected by prior art of record. 
Therefore, Examiner maintains claim rejections under 35 U.S.C. 103.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.


Conclusion 
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        January 9, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199